Citation Nr: 0945220	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-08 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to a temporary total disability 
rating, pursuant to 38 C.F.R. § 4.30, based on the need for 
convalescence following a left total knee arthroplasty on 
July 16, 2002.

2.  Entitlement to a temporary total disability rating, 
pursuant to 38 C.F.R. § 4.30, based on the need for 
convalescence following a right total knee arthroplasty on 
January 28, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which essentially reopened the Veteran's 
previously denied claim of entitlement to a temporary total 
disability rating, pursuant to 38 C.F.R. § 4.30, based on the 
need for convalescence following a left total knee 
arthroplasty on July 16, 2002, and denied this claim on the 
merits.  

This matter also is on appeal of a March 2003 rating decision 
in which the RO denied the Veteran's claim of entitlement to 
a temporary total disability rating, pursuant to 38 C.F.R. 
§ 4.30, based on the need for convalescence following a right 
total knee arthroplasty on January 28, 2003.

The Board observes that, in a September 2002 rating decision, 
the RO denied the Veteran's claim of entitlement to a 
temporary total disability rating, pursuant to 38 C.F.R. 
§ 4.30, based on the need for convalescence following a left 
total knee arthroplasty on July 16, 2002.  The Veteran did 
not appeal this decision, and it became final.  See 
38 U.S.C.A. § 7104 (West 2002).  


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied the 
Veteran's claim of entitlement to a temporary total 
disability rating, pursuant to 38 C.F.R. § 4.30, based on the 
need for convalescence following a left total knee 
arthroplasty on July 16, 2002; this decision was not appealed 
and became final.

2.  New and material evidence has been received since 
September 2002 in support of the Veteran's claim of 
entitlement to a temporary total disability rating, pursuant 
to 38 C.F.R. § 4.30, based on the need for convalescence 
following a left total knee arthroplasty on July 16, 2002.

3.  Without good cause, the Veteran failed to report for 
multiple VA examinations scheduled for the purpose of 
determining her entitlement to temporary total disability 
ratings, pursuant to 38 C.F.R. § 4.30, based on the need for 
convalescence following a left total knee arthroplasty on 
July 16, 2002, and a right total knee arthroplasty on 
January 28, 2003.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision, which denied, in 
pertinent part, a claim of entitlement to a temporary total 
disability rating, pursuant to 38 C.F.R. § 4.30, based on the 
need for convalescence following a left total knee 
arthroplasty on July 16, 2002, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2009).

2.  Evidence received since the September 2002 RO decision in 
support of the claim of entitlement to a temporary total 
disability rating, pursuant to 38 C.F.R. § 4.30, based on the 
need for convalescence following a left total knee 
arthroplasty on July 16, 2002, is new and material; 
accordingly, this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for the assignment of a temporary total 
rating based on need for a period of convalescence following 
hospital treatment due to service-connected disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.655, 4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  In a June 2003 letter, 
VA notified the appellant of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).  The 
Veteran was notified of the Dingess requirements in March 
2006.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Appeals Management Center (AMC) cured any timing defect 
by re-adjudicating the Veteran's claim in a July 2007 
supplemental statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, 20 Vet. App. at 376-78 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  Although the June 
2003 VCAA notice letter was not issued prior to the rating 
decisions currently on appeal, because the October 2007 
supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  As neither the Veteran nor his service 
representative have indicated any prejudice caused by this 
error, or any other error, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issues 
adjudicated in this decision.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) regarding the rule of prejudicial 
error.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records and private treatment records.    

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that VA need not conduct an 
examination or obtain a medical opinion with respect to the 
issue of whether new and material evidence has been received 
to reopen a previously denied claim of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the standards of McLendon are not met in 
this case.  With respect to the Veteran's application to 
reopen a previously denied claim of entitlement to a 
temporary total disability rating, pursuant to 38 C.F.R. 
§ 4.30, based on the need for convalescence following a left 
total knee arthroplasty on July 16, 2002, as will be 
explained below in greater detail, the Board finds that new 
and material evidence has been received to reopen this claim.  
The Veteran was provided with a VA examination in April 2003.  
That examination contained competent, non-speculative 
evidence regarding the current nature and severity of the 
Veteran's left total knee arthroplasty.  Thus, there is no 
need to provide another VA examination with respect to this 
claim.

The Veteran has failed to report for VA examinations in 
October 2003 and February and September 2007.  She has not 
shown good cause for her failure to report for any of these 
examinations.  She also failed to report without good cause 
for her RO hearing in November 2006.  Letters from the RO 
dated in March 2003 and August 2007, as well as the October 
2007 supplemental statement of the case (SSOC), all informed 
her that failure to report for a scheduled VA examination may 
have adverse consequences, including the possible denial of 
her claims.  The March 2003 and August 2007 letters from the 
RO also afforded the Veteran the opportunity to reschedule a 
VA examination, but she failed to respond.  

The Court has held that "[t]he duty to assist is not always 
a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Where entitlement to a benefit cannot be established 
or confirmed without a current VA examination and the Veteran 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. §§ 3.655(a)-(b) (2009).  In view of the foregoing, the 
Board concludes that there is no duty to attempt to provide 
another examination or medical opinion.  And, as VA has 
fulfilled the duty to notify and assist to the extent 
possible, the Board can consider the merits of this appeal 
without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

New and Material Evidence

In September 2002, the RO denied, in pertinent part, the 
Veteran's claim of entitlement to a temporary total 
disability rating, pursuant to 38 C.F.R. § 4.30, based on the 
need for convalescence following a left total knee 
arthroplasty on July 16, 2002.  A finally adjudicated claim 
is an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  
The Veteran did not initiate a timely appeal of the September 
2002 rating decision and it became final.

The claim of entitlement to a temporary total disability 
rating, pursuant to 38 C.F.R. § 4.30, based on the need for 
convalescence following a left total knee arthroplasty on 
July 16, 2002, may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The Veteran filed an application to reopen this previously 
denied claim on a VA Form 21-4138 which was date stamped as 
received by the RO on November 15, 2002.  New and material 
evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) 
(2009).  As relevant to this appeal, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  Id.  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim 
of entitlement to a temporary total disability rating, 
pursuant to 38 C.F.R. § 4.30, based on the need for 
convalescence following a left total knee arthroplasty on 
July 16, 2002, the evidence before VA at the time of the 
prior final RO decision in September 2002 consisted of the 
Veteran's service treatment records and post-service VA and 
private treatment records, including hospitalization records, 
and a report of VA examination in December 2001.  The RO 
stated that a review of the medical evidence showed that the 
Veteran's left total knee arthroplasty was not the end result 
of a natural progression of her service-connected 
degenerative joint disease of the left knee but, in all 
probability, was related to a post-service knee injury 
incurred on the job in 1998.  The RO also noted that there 
was no evidence substantiating the Veteran's assertion that 
she had experienced left knee disability prior to this post-
service on the job injury.  Thus, the claim was denied.

The newly submitted evidence includes additional post-service 
VA treatment records.

The newly submitted VA treatment records show that the 
Veteran had left total knee arthroplasty in July 2002.  

The Veteran had right total knee arthroplasty in January 2003 
for treatment of right knee pain.  The pre-operative 
diagnosis was right knee pain.  The post-operative diagnosis 
was right knee degenerative joint disease.

On VA examination in April 2003, the Veteran's complaints 
included limited ability to squat, kneel, climb stairs, or 
run following left total knee arthroplasty.  She denied any 
left knee giving way or locking.  It was noted that the 
Veteran had undergone a right total knee arthroplasty.  The 
Veteran stated that she had had to quit her job.  Objective 
examination showed an antalgic gait with limping on both 
legs.  The Veteran hopped clumsily on her left foot, heel and 
toe walked, and partially squatted and rose.  While supine on 
the examining table, the left knee hyperextended to -
17 degrees and flexed to 122 degrees.  There was valgus of 
the left knee.  There was no lateral instability.  There was 
a well-healed surgical scar and left knee tenderness.  The 
impression was residuals of a left total knee replacement.  

On VA outpatient treatment in March 2003, the Veteran 
complained of occasional knee pain which was not notable or 
unique.  It was noted that the Veteran had a history of 
bilateral total knee arthroplasty in the previous year.  
Objective examination showed no pain with passive range of 
motion testing, no erythema or skin changes, no asymmetric 
warmth, and minimal discomfort on active range of motion and 
ambulation.  

In May 2003, the Veteran complained of more knee pain and 
progressive knee swelling during the day.  Physical 
examination showed no swelling and range of motion from 0 to 
90 degrees hyperextension on the left knee.  

In September 2003, the Veteran stated that her left knee was 
"hardly ever a problem."  Physical examination showed she 
ambulated with a steady gait.  The assessment included 
osteoarthritis/degenerative joint disease which was stable 
and "much better now after surgery."

On VA examination in August 2005, it was noted that the 
Veteran's left total knee arthroplasty "has been a success; 
however the right knee arthroplasty has failed."  The 
Veteran's history of bilateral knee problems, resulting in 
bilateral total knee arthroplasty, was noted.  The Veteran 
reported difficulty doing house work because of an inability 
to squat, knee, and climb stairs.  She stated that she had to 
stop walking after one or two blocks and could stand only for 
one to two hours.  She also stated that she could not kneel 
on her bed.  Physical examination showed that she walked with 
an antalgic gait and used a cane although she could move 
around the examining room, mount and dismount the examining 
table, and rise from the supine and sitting positions.  There 
was a well-healed surgical scar and crepitus.  There was no 
lateral instability on the left knee.  The VA examiner stated 
that the Veteran worked as a therapeutic foster parent at 
home, having impaired mobility, and drove a car.  This 
examiner also stated that the Veteran had an additional 
5 degrees limitation of motion due to pain, weakness, 
fatigability, and incoordination during flare-ups and 
repetitive motion.  The impressions included status-post left 
total knee arthroplasty with better function of the left knee 
since surgery.

With respect to the Veteran's application to reopen a claim 
of service connection for a claim of entitlement to a 
temporary total disability rating, pursuant to 38 C.F.R. 
§ 4.30, based on the need for convalescence following a left 
total knee arthroplasty on July 16, 2002, the Board notes 
that the evidence which was of record in September 2002 did 
not indicate that the Veteran had any need for convalescence 
following a left total knee arthroplasty.  Specifically, it 
appears that the Veteran's July 2002 surgical records had not 
been associated with the claims file at the time of the 
September 2002 rating decision .  The Veteran now has 
submitted such evidence.  This newly submitted evidence was 
not submitted previously to agency decision makers and, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  It also is not cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim of entitlement to a temporary 
total disability rating, pursuant to 38 C.F.R. § 4.30, based 
on the need for convalescence following a left total knee 
arthroplasty on July 16, 2002, and raises a reasonable 
possibility of substantiating this claim.  See 38 C.F.R. 
§ 3.156(a) (2009).  Accordingly, the claim of entitlement to 
a temporary total disability rating, pursuant to 38 C.F.R. 
§ 4.30, based on the need for convalescence following a left 
total knee arthroplasty on July 16, 2002, is reopened.

Temporary Total Ratings

Having determined that new and material evidence has been 
received to reopen the Veteran's claim of entitlement to a 
temporary total disability rating, pursuant to 38 C.F.R. 
§ 4.30, based on the need for convalescence following a left 
total knee arthroplasty on July 16, 2002, the Board will 
proceed to adjudicate this claim on the merits.  The Veteran 
also contends that she is entitled to a temporary total 
disability rating, pursuant to 38 C.F.R. § 4.30, based on the 
need for convalescence following a right total knee 
arthroplasty on January 28, 2003.

A total disability rating will be assigned when it is 
established by report at hospital discharge or outpatient 
release that treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence; surgery with severe post-operative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or immobilization by cast, without 
surgery, of one major joint or more. 38 C.F.R. § 4.30 (2009).

The Veteran was scheduled for VA examinations in October 2003 
and February 2007.  The Veteran also failed to report for an 
RO hearing in November 2006.  After she failed to report for 
VA examination in February 2007, her service representative 
notified VA of a new mailing address for the Veteran.  The 
Veteran was scheduled for another VA examination in September 
2007; she also failed to report for this examination.  She 
was advised of the adverse consequences of failing to appear 
for a VA examination without good cause by correspondence 
from the RO dated in in March 2003 and August 2007.  She also 
was advised of the adverse consequences of failing to appear 
for a VA examination without good cause by the as well as the 
October 2007 SSOC.

To date, the Veteran has not responded to any of the 
correspondence sent to her concerning her failure to report 
for VA examinations scheduled in connection with her reopened 
claim or entitlement to a temporary total disability rating, 
pursuant to 38 C.F.R. § 4.30, based on the need for 
convalescence following a left total knee arthroplasty on 
July 16, 2002, or for her claim of entitlement to a temporary 
total disability rating, pursuant to 38 C.F.R. § 4.30, based 
on the need for convalescence following a right total knee 
arthroplasty on January 28, 2003.  None of the VA examination 
notice letters or other correspondence sent from VA to the 
Veteran at the specified address of record was returned as 
undeliverable by the postal service.  In the October 2007 
SSOC, the AMC told the Veteran that they had been notified of 
her failure to report and provided her information regarding 
the consequences of her failure to attend a scheduled VA 
examination.  The October 2007 SSOC also was sent to the 
Veteran's current service representative.  

Current VA regulations provide that when a claimant, without 
good cause, fails to report for an examination scheduled in 
conjunction with a claim for increase or a reopened claim for 
a benefit which was previously disallowed, the claim shall be 
denied.  38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  In this case, neither the Veteran nor her 
service representative has explained why she failed to report 
without good cause for VA examinations.

There is insufficient medical evidence of record to 
adjudicate the Veteran's reopened claim of entitlement to a 
temporary total disability rating, pursuant to 38 C.F.R. 
§ 4.30, based on the need for convalescence following a left 
total knee arthroplasty on July 16, 2002.  There also is 
insufficient medical evidence of record to adjudicate the 
Veteran's claim of entitlement to a temporary total 
disability rating, pursuant to 38 C.F.R. § 4.30, based on the 
need for convalescence following a right total knee 
arthroplasty on January 28, 2003.  Current examination 
findings are necessary to assess the severity of the 
Veteran's bilateral total knee replacements and whether she 
is entitled to a temporary total disability rating based on 
the need for convalescence following surgery on each knee.  
The Board observes that the Veteran's more recent VA 
treatment records also show that, in addition to failing to 
report for multiple VA examinations, she has failed to report 
for several VA outpatient treatment visits.  As noted above, 
VA's duty to assist the Veteran is not a one-way street.  The 
Veteran also has an obligation to assist in the adjudication 
of her claims.  The Veteran must be prepared to meet her 
obligations by cooperating with VA efforts to provide an 
adequate medical examination and submitting to the Secretary 
all medical evidence supporting her claim.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for same. 38 C.F.R. §§ 3.326, 3.327 (2009).

Accordingly, the Board finds that the Veteran failed to 
report, without good cause, for VA examinations scheduled in 
connection with his reopened claim of entitlement to a 
temporary total disability rating, pursuant to 38 C.F.R. 
§ 4.30, based on the need for convalescence following a left 
total knee arthroplasty on July 16, 2002.  The Board also 
finds that the Veteran failed to report, without good cause, 
for VA examinations scheduled in connection with his claim of 
entitlement to a temporary total disability rating, pursuant 
to 38 C.F.R. § 4.30, based on the need for convalescence 
following a right total knee arthroplasty on January 28, 
2003.  Consistent with 38 C.F.R. § 3.655(b), both of these 
claims must be denied.  Because the law is dispositive in 
this case, these claims must be denied on the basis of lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994); see also VAOPGCPREC 5-04.


ORDER

As new and material evidence has been received, the 
previously denied claim of entitlement to a temporary total 
disability rating, pursuant to 38 C.F.R. § 4.30, based on the 
need for convalescence following a left total knee 
arthroplasty on July 16, 2002, is reopened; to this extent 
only, the appeal is granted.

Entitlement to a temporary total disability rating, pursuant 
to 38 C.F.R. § 4.30, based on the need for convalescence 
following a left total knee arthroplasty on July 16, 2002, is 
denied.

Entitlement to a temporary total disability rating, pursuant 
to 38 C.F.R. § 4.30, based on the need for convalescence 
following a right total knee arthroplasty on January 28, 
2003, is denied.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


